Case: 17-14273   Date Filed: 07/12/2018   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14273
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 4:15-cv-10222-JEM

SHARON A. JONES,

                                                     Plaintiff-Appellant,

versus

SECRETARY, DEPARTMENT OF DEFENSE,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 12, 2018)

Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14273     Date Filed: 07/12/2018    Page: 2 of 3


      Sharon Jones, proceeding pro se, appeals from the district court’s dismissal

of her amended complaint for lack of subject-matter jurisdiction. On appeal, Jones

argues that the district court erred in granting the motion to dismiss with prejudice

filed by the National Security Agency (“NSA”). We review de novo a district

court’s grant of a motion to dismiss for lack of subject-matter jurisdiction.

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006).

      Under Title VII of the Civil Rights Act of 1964, it is unlawful for an

employer to “discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). In cases of

federal employee discrimination, Congress granted the Equal Employment

Opportunity Commission (“EEOC”) the power to issue “final, binding decisions

ordering corrective action by the agency employer.” Moore v. Devine, 780 F.2d
1559, 1562 (11th Cir. 1986).

      Following the conclusion of the EEOC’s administrative process, a federal

employee may either (1) sue to enforce the administrative decision with which an

agency has failed to comply; or (2) if unhappy with the EEOC’s decision, bring a

claim in federal district court and obtain the same de novo review that a private

sector employee receives in a Title VII action. See Ellis v. England, 432 F.3d
1321, 1324 (11th Cir. 2005); see also 42 U.S.C. § 2000e-16(c).


                                          2
                 Case: 17-14273        Date Filed: 07/12/2018        Page: 3 of 3


       Here, the district court erred in its determination that it did not have subject-

matter jurisdiction. Jones, a federal employee, can obtain de novo review of her

discrimination claim in federal court after the EEOC’s administrative process is

complete. Ellis, 432 F.3d at 1324. Under Ellis, Jones is entitled to have her

discrimination claim tried de novo in the district court. It is true that such de novo

trial must encompass both liability and remedy; our Ellis decision establishes that

Jones cannot protect the EEOC liability ruling in her favor and submit only the

remedy issue to trial in the district court. Id. at 1325.

       In this case we need not decide whether Jones’ return of the EEOC award to

the NSA is a precondition1 to Jones’ entitlement to her de novo trial because her

final position in the district court was that “she has agreed to return all previously

received proceeds” pursuant to the EEOC award. Doc. 46, 3–4. In her brief on

appeal, Jones reiterates this agreement. Pursuant to this agreement, we contemplate

that the district court on remand will promptly order Jones either to repay that

amount to the NSA or place same in escrow with the court.

       For the foregoing reasons, the judgment of the district court is

       VACATED AND REMANDED.




1
  Whether or not that might be a precondition, it is certainly not a matter of the subject matter
jurisdiction of the district court.
                                                 3